Case 2:21-cv-16111-JMV-ESK Document 1 Filed 08/26/21 Page 1 of 16 PageID: 1




                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


WILLIAM BOULWARE, on behalf of himself                    Civil Case Number: _____________
and all others similarly situated,

                       Plaintiff(s),                                CIVIL ACTION

                                                        CLASS ACTION COMPLAINT AND
                     -against-                            DEMAND FOR JURY TRIAL

CARSON SMITHFIELD, LLC,

                       Defendant(s).


                          LOCAL CIVIL RULE 10.1 STATEMENT

       1.      The mailing addresses of the parties to this action are:

               WILLIAM BOULWARE
               16 Sophia Avenue
               Vauxhall, New Jersey 07088

               CARSON SMITHFIELD, LLC
               225 W. Station Square Drive, 4th Floor
               Pittsburgh, Pennsylvania 15219


                                 PRELIMINARY STATEMENT

       2.      Plaintiff on behalf of himself and all others similarly situated (“Plaintiff”), by and

through his attorneys, alleges that Defendants, CARSON SMITHFIELD, LLC (“CARSON

SMITHFIELD”) and JOHN DOES 1-25, their employees, agents and successors (collectively

“Defendants”) violated 15 U.S.C. § 1692 et seq., the Fair Debt Collection Practices Act

(hereinafter “FDCPA”), which prohibits debt collectors from engaging in abusive, deceptive and

unfair practices.




                                           Page 1 of 15
 Case 2:21-cv-16111-JMV-ESK Document 1 Filed 08/26/21 Page 2 of 16 PageID: 2




                                 JURISDICTION AND VENUE

        3.       This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331. This is

an action for violations of 15 U.S.C. § 1692 et seq.

        4.       Venue is proper in this district under 28 U.S.C. §1391(b) and 15 U.S.C. §

1692k(d) because the acts of the Defendant that give rise to this action, occurred in substantial

part, in this district.

                                          DEFINITIONS

        5.       As used in this complaint, the terms “creditor,” “consumer,” “debt” and “debt

collector” are defined at 15 U.S.C. § 1692a.

                                             PARTIES

        6.       Plaintiff is a natural person, a resident of Union County, New Jersey and is a

“Consumer” as defined by 15 U.S.C. § 1692a(3).

        7.       CARSON SMITHFIELD maintains a location at 225 W. Station Square Drive,

4th Floor, Pittsburgh, Pennsylvania 15219

        8.       CARSON SMITHFIELD uses the instrumentalities of interstate commerce or the

mails to engage in the principal business of collecting debt and/or to regularly engage in the

collection or attempt to collect debt asserted to be due or owed to another.

        9.       CARSON SMITHFIELD is a “Debt Collector” as that term is defined by 15

U.S.C. § 1692(a)(6).

        10.      John Does 1-25, are currently unknown Defendants whose identities will be

obtained in discovery and at that time will be made parties to this action pursuant to the Federal

Rules of Civil Procedure (hereinafter “FRCP”); Rule 15, Rule 20 and Rule 21. Plaintiff’s claims

against the currently unknown Defendants arise out of the same transaction, occurrence or series



                                            Page 2 of 15
Case 2:21-cv-16111-JMV-ESK Document 1 Filed 08/26/21 Page 3 of 16 PageID: 3




of transactions arising from known Defendant’s actions and are due to common questions of law

and fact whose joinder will promote litigation and judicial efficiency.

                               CLASS ACTION ALLEGATIONS

       11.     Plaintiff brings this action as a state-wide class action, pursuant to Rule 23 of the

FRCP, on behalf of himself and all New Jersey consumers and their successors in interest (the

“Class”), who were sent debt collection letters and/or notices from the Defendant, in violation of

the FDCPA, as described in this Complaint.

       12.     This Action is properly maintained as a class action. The Class is initially defined

as:

                   All New Jersey consumers who were sent initial letters and/or
                   notices from CARSON SMITHFIELD on behalf of MERRICK
                   BANK CORPORATION, which included the alleged conduct
                   and practices described herein.

                   The class definition may be subsequently modified or refined.

                   The Class period begins one year prior to the filing of this Action.

       13.     The Class satisfies all the requirements of Rule 23 of the FRCP for maintaining a

               class action:

                   a. Numerosity: The Class is so numerous that joinder of all members is

                       impracticable because there are hundreds and/or thousands of persons who

                       were sent debt collection letters and/or notices from the Defendant(s) that

                       violate specific provisions of the FDCPA. Plaintiff is complaining about a

                       standard form letter and/or notice that was sent to at least fifty (50)

                       persons (See Exhibit A). The undersigned has, in accordance with FRCP

                       Rule 5.2, redacted the financial account numbers and/or personal

                       identifiers in said letter.

                                             Page 3 of 15
 Case 2:21-cv-16111-JMV-ESK Document 1 Filed 08/26/21 Page 4 of 16 PageID: 4




                     b. Commonality: There are questions of law and fact common to the class

                        members which predominate over questions affecting any individual Class

                        member.       These common questions of law and fact include, without

                        limitation:

                        i.      Whether the Defendants violated various provisions of the FDCPA

                                as set forth herein:

                        ii.     Whether Plaintiff and the Class have been injured by the

                                Defendants' conduct;

                        iii.    Whether Plaintiff and the Class have sustained damages and are

                                entitled to restitution as a result of Defendants' wrongdoing and if

                                so, what is the proper measure and appropriate statutory formula to

                                be applied in determining such damages and restitution; and

                        iv.     Whether Plaintiff and the Class are entitled to declaratory relief.

                     c. Typicality: Plaintiff’s claims are typical of the Class, which all arise from

                        the same operative facts and are based on the same legal theories.

                     d. Adequacy of Representation: Plaintiff has no interest adverse or

                        antagonistic to the interest of the other members of the Class. Plaintiff will

                        fairly and adequately protect the interest of the Class and has retained

                        experienced and competent attorneys to represent the Class.

        14.     A Class Action is superior to other methods for the fair and efficient adjudication

of the claims herein asserted. Plaintiff anticipates no unusual difficulties in the management of

this class action.




                                             Page 4 of 15
Case 2:21-cv-16111-JMV-ESK Document 1 Filed 08/26/21 Page 5 of 16 PageID: 5




       15.      A Class Action will permit large numbers of similarly situated persons to

prosecute their common claims in a single forum simultaneously and without the duplication of

effort and expense that numerous individual actions would engender. Class treatment will also

permit the adjudication of relatively small claims by many Class members who could not

otherwise afford to seek legal redress for the wrongs complained of herein. Absent a Class

Action, class members will continue to suffer losses of statutory protected rights as well as

damages.

       16.      Defendant(s) have acted on grounds generally applicable to the entire Class,

thereby making appropriate final relief with respect to the Class as a whole.

                                    STATEMENT OF FACTS

       17.      Plaintiff is at all times to this lawsuit, a "consumer" as that term is defined by 15

U.S.C. § 1692a(3).

       18.      At some time prior to February 18, 2021, Plaintiff allegedly incurred a financial

obligation to MERRICK BANK CORPORATION (“MERRICK BANK”).

       19.      The MERRICK BANK obligation arose out of a transaction, in which money,

property, insurance or services, which are the subject of the transaction, are primarily for

personal, family or household purposes.

       20.      Plaintiff incurred the MERRICK BANK obligation by obtaining goods and

services which were primarily for personal, family and household purposes.

       21.      The MERRICK BANK obligation did not arise out of a transaction that was for

non-personal use.

       22.      The MERRICK BANK obligation did not arise out of transactions that were for

business use.



                                            Page 5 of 15
Case 2:21-cv-16111-JMV-ESK Document 1 Filed 08/26/21 Page 6 of 16 PageID: 6




       23.     The MERRICK BANK obligation is a "debt" as defined by 15 U.S.C. § 1692a(5).

       24.     MERRICK BANK is a "creditor" as defined by 15 U.S.C. § 1692a(4).

       25.     Sometime before February 18, 2021, MERRICK BANK or its agent referred the

MERRICK BANK obligation to CARSON SMITHFIELD for the purpose of collection.

       26.     Defendants caused to be delivered to Plaintiff a letter dated February 18, 2021,

which was addressed to Plaintiff. A copy of said letter is annexed hereto as Exhibit A, which is

fully incorporated herein by reference.

       27.     The February 18, 2021 letter was sent to Plaintiff in connection with the

collection of the MERRICK BANK obligation.

       28.     The February 18, 2021 letter is a “communication” as defined by 15 U.S.C. §

1692a(2).

       29.     The February 18, 2021 letter was the initial written communication that Plaintiff

received from CARSON SMITHFIELD.

       30.     No other written communication was received by Plaintiff from CARSON

SMITHFIELD within five days of the February 18, 2021 letter.

       31.     Upon receipt, Plaintiff read the February 18, 2021 letter.

       32.     The February 18, 2021 letter provides the following information regarding the

balance claimed due on the MERRICK BANK obligation:

       Balance Due: $1,806.95

       33.     The February 18, 2021 letter stated in part:

               Merrick Bank Corporation has hired us to collect the balance due
               on your account. We are authorized to offer you two settlement
               options for less than the above referenced balance. To accept
               either, contact us on or before April 30, 2021 and pay as outlined
               below. To accept, visit www.CSFSolutions.com, call us at 1-877-



                                           Page 6 of 15
Case 2:21-cv-16111-JMV-ESK Document 1 Filed 08/26/21 Page 7 of 16 PageID: 7




             394-5975 to make payments free of charge, or mail your payment
             with the voucher below. Options are as follows:

             Lump Sum (single payment): Merrick Bank Corporation will
             consider your account settled if you make a one-time payment of
             $542.09 (which equals 30.0% of the outstanding balance of
             $1,806.95) on or before April 30, 2021.

             Extended Offer (pay over time): Merrick Bank Corporation will
             consider your account settled if you remit your first payment of
             $30.12 on or before April 30, 2021 and continue to make monthly
             payments of $30.12 each, for the next consecutive 23 months (24
             payments total). Accepting this offer will result in payment of an
             amount that is greater than what you would pay under the Lump
             Sum Offer. (emphasis added)

             You are under no obligation to accept either of these offers. If you
             do accept, we may attempt to contact you to collect the balance,
             less any payments you may have made.

                                               …

             The opportunities listed above do not alter or amend your
             validation rights described below---

      34.     Under the offers presented by Defendant, Plaintiff was required to make a

payment by April 30, 2021.

      35.    According to Defendant’s February 18, 2021 letter, Plaintiff has certain rights:

             IMPORTANT NOTIFICATION REQUIRED BY FEDERAL
             LAW – FEDERAL NOTICE:
             Unless you notify this office within 30 days after receiving this
             notice that you dispute the validity of this debt or any portion
             thereof, this office will assume this debt is valid. If you notify this
             office in writing within 30 days from receiving this notice that you
             dispute the validity of this debt or any portion thereof, this office
             will obtain verification of the debt or obtain a copy of a judgment
             and mail you a copy of such judgment or verification. If you
             request of this office in writing within 30 days after receiving this
             notice, this office will provide you with the name and address of
             the original creditor, if different from the current creditor.




                                         Page 7 of 15
 Case 2:21-cv-16111-JMV-ESK Document 1 Filed 08/26/21 Page 8 of 16 PageID: 8




          36.   These rights are mandated by 15 U.S.C. § 1692g(a)(3) through (5) (“Validation

Notice”) of the FDCPA.

          37.   A debt collector has the obligation not just to convey each of the disclosures

required by 15 U.S.C. § 1692g(a)(3)-(5), but also to convey each disclosure clearly.

          38.   Even if a debt collector conveys the required information accurately, the debt

collector nonetheless violates the FDCPA if that information is overshadowed or contradicted by

other language in the communication.

          39.   Even if a debt collector conveys the required information accurately, the debt

collector nonetheless violates the FDCPA if that information is overshadowed by other collection

activities during the 30-day validation period following the communication.

          40.   15 U.S.C. § 1692g(b) provides that collection activities and communication

during the 30-day period may not overshadow or be inconsistent with the disclosure of the

consumer's right to dispute the debt or request the name and address of the original creditor.

          41.   A collection activity or communication overshadows or contradicts the validation

notice if it would make the least sophisticated consumer uncertain or confused as to his or her

rights.

          42.   Where an actual or apparent contradiction of the validation notice exists, the letter

must include a reconciling statement to avoid the confusion that would result if the letter does

not explain how the demand for payment fits together with the consumer’s right to dispute the

debt. See Wilson v. Quadramed Corp., 225 F.3d 350 (3d Cir 2000).

          43.   Defendant’s February 18, 2021 letter does not include such a reconciling

statement. Nor does the letter explain what would happen to the expiration date to make the

settlement payment should Plaintiff exercise his rights under 15 U.S.C. § 1692g(a)(3)-(5).



                                            Page 8 of 15
Case 2:21-cv-16111-JMV-ESK Document 1 Filed 08/26/21 Page 9 of 16 PageID: 9




       44.     Defendant could have advised Plaintiff and others similarly situated that:

               If you dispute the debt, request proof of the debt, or request the
               name of the original creditor in writing within the 30 day period
               described herein, the settlement expiration date will be extended by
               the number of days from the date of your request to the date this
               office has mailed you the requested information.

       45.     Without the inclusion of a “reconciling statement”, Defendant’s letter violates the

FDCPA as it overshadows and renders the Validation Notice ineffective.

       46.     Plaintiff and others similarly situated are left unsure what would happen to the

expiration date to make the settlement payment should they send a written dispute to the

Defendant within 30 days of receipt of the letter. Would the expiration be extended by the length

of time that it took for Defendant to provide written verification of the debt since Defendant was

prohibited from further collection during that period?

       47.     Plaintiff and others similarly situated would be confused by Defendant’s demand

for payment within the “30 day dispute period” under the FDCPA. If Plaintiff and others

similarly situated sent payment within the “30 day period” would they be giving up their rights to

dispute the debt or have it verified? If Plaintiff and others similarly situated disputed the debt

and also sent payment, and the debt was found invalid, would Defendant return the payment?

       48.     “Thus, in order to comply with the requirements of section 1692g, more is

required than the mere inclusion of the statutory debt validation notice in the debt collection

letter - the required notice must also be conveyed effectively to the debtor.” Wilson v.

Quadramed Corp., 225 F.3d 350 at 354 (3d Cir. 2000); (citing Swanson v. Southern Oregon

Credit Serv., Inc., 869 F.2d 1222, 1224 (9th Cir. 1988)); see also Graziano v. Harrison, 950 F.2d

107, 111 (3d Cir. 1991). See also Grubb v. Green Tree Servicing, 2014 WL 3696126, at *9




                                           Page 9 of 15
Case 2:21-cv-16111-JMV-ESK Document 1 Filed 08/26/21 Page 10 of 16 PageID: 10




(D.N.J. July 24, 2014), Grubb v. Green Tree Servicing, 2017 WL 3191521 at *5 (D.N.J. July 27,

2017).

         49.      Defendant’s February 18, 2021 letter creates confusion and leaves the Plaintiff

and others similarly situated uncertain as to their dispute rights under the FDCPA.

         50.      The FDCPA ensures that consumers are fully and truthfully apprised of the facts

and of their rights, the act enables them to understand, make informed decisions about, and

participate fully and meaningfully in the debt collection process. The purpose of the FDCPA is to

provide information that helps consumers to choose intelligently. The Defendant's false

representations misled the Plaintiff in a manner that deprived Plaintiff of his or her right to enjoy

these benefits.

         51.      The deceptive communication additionally violated the FDCPA since it frustrated

Plaintiff’s ability to intelligently choose his response.

         52.      CARSON SMITHFIELD knew or should have known that its actions violated the

FDCPA.

         53.      Defendants could have taken the steps necessary to bring their actions within

compliance with the FDCPA, but neglected to do so and failed to adequately review its actions to

ensure compliance with the law.

                           POLICIES AND PRACTICES COMPLAINED OF

         54.      It is Defendants' policy and practice to send written collection communications, in

the form annexed hereto as Exhibit A, which violate the FDCPA, by inter alia:

                  (a)    Using false, deceptive or misleading representations or means in
                         connection with the collection of a debt;

                  (b)    Using unfair or unconscionable means to collect or attempt to collect any
                         debt; and



                                            Page 10 of 15
Case 2:21-cv-16111-JMV-ESK Document 1 Filed 08/26/21 Page 11 of 16 PageID: 11




                 (c)     Overshadowing and/or contradicting Plaintiff’s rights under the FDCPA.

        55.      Defendants have sent written communications in the form annexed hereto as

Exhibit A, to at least 50 natural persons in the state of New Jersey within one year of this

Complaint.

                                                 COUNT I

                       FAIR DEBT COLLECTION PRACTICES ACT, 15 U.S.C. §
                                   1692 et seq. VIOLATIONS

        56.      Plaintiff, on behalf of himself and others similarly situated, repeats and realleges

all prior allegations as if set forth at length herein.

        57.      Collection letters and/or notices, such as those sent by Defendants, are to be

evaluated by the objective standard of the hypothetical “least sophisticated consumer.”

        58.      The form, layout and content of Defendant’s letter would cause the least

sophisticated consumer to be confused about his or her rights.

        59.      Defendants violated 15 U.S.C. § 1692e of the FDCPA as described herein in

connection with their communications to Plaintiff and others similarly situated.

        60.      Defendants engaged in false, deceptive, or misleading representations or means in

violation of 15 U.S.C. § 1692e and § 1692e(10).

        61.      Defendant’s false, misleading and deceptive statement(s) is material to the least

sophisticated consumer.

        62.      15 U.S.C. § 1692e(10) prohibits the use of any false representation or deceptive

means to collect or attempt to collect any debt.

        63.      As described herein, Defendants violated 15 U.S.C. § 1692e(10) which prohibits

the employment of false and deceptive means of collecting debt.




                                               Page 11 of 15
Case 2:21-cv-16111-JMV-ESK Document 1 Filed 08/26/21 Page 12 of 16 PageID: 12




       64.     Defendant violated 15 U.S.C. § 1692g by failing to effectively convey the

Validation Notice.

       65.     As described herein, Defendant’s letter violated 15 U.S.C. § 1692g et al.

       66.     Defendant violated the FDCPA by overshadowing and/or contradicting the

notices mandated by 15 U.S.C. § 1692g(a)(4) and (5).

       67.     Defendant violated 15 U.S.C. §. 1692g(b) by engaging in collection activity

which overshadows or is inconsistent with the consumer’s right to dispute the debt.

       68.     Defendants’ conduct as described herein constitutes unfair or unconscionable

means to collect or attempt to collect any debt.

       69.     Congress enacted the FDCPA in part to eliminate abusive debt collection

practices by debt collectors.

       70.     Plaintiff and others similarly situated have a right to be free from abusive debt

collection practices by debt collectors.

       71.     Plaintiff and others similarly situated have a right to receive proper notices

mandated by the FDCPA.

       72.     Plaintiff and others similarly situated were sent letters, which could have affected

their decision-making with regard to the debt.

       73.     Plaintiff and others similarly situated have suffered harm as a direct result of the

abusive, deceptive and unfair collection practices described herein.

       74.     Plaintiff has suffered damages and other harm as a direct result of Defendants

actions, conduct, omissions and violations of the FDCPA described herein.

       WHEREFORE, Plaintiff demands judgment against Defendants as follows:




                                           Page 12 of 15
Case 2:21-cv-16111-JMV-ESK Document 1 Filed 08/26/21 Page 13 of 16 PageID: 13




                (a)     Declaring that this action is properly maintainable as a Class Action and

certifying Plaintiff as Class representative and his attorneys as Class Counsel;

                (b)     Awarding Plaintiff and the Class statutory damages;

                (c)     Awarding Plaintiff and the Class actual damages, including but not limited

to a disgorgement of all money collected during the relevant period;

                (d)     Awarding pre-judgment interest;

                (e)     Awarding post-judgment interest.

                (f)     Awarding Plaintiff costs of this Action, including reasonable attorneys'

fees and expenses; and

              (g)    Awarding Plaintiff and the Class such other and further relief as the Court
may deem just and proper.

                                 DEMAND FOR TRIAL BY JURY

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests a

trial by jury on all issues so triable.

Dated: August 25, 2021                                Respectfully submitted,

                                              By:     s/ Joseph K. Jones
                                                      Joseph K. Jones, Esq. (JJ5509)
                                                      JONES, CHULSKY & KESSLER, LLC
                                                      330 Mounts Corner Drive, Suite 417
                                                      Freehold, NJ 07728
                                                      Phone: (877) 827-3395
                                                      Fax: (877) 827-3394
                                                      Attorneys for Plaintiff




                                           Page 13 of 15
Case 2:21-cv-16111-JMV-ESK Document 1 Filed 08/26/21 Page 14 of 16 PageID: 14




                      CERTIFICATION PURSUANT TO LOCAL RULE 11.2

       I, hereby certify that the matter in controversy is not the subject of any other court,

arbitration or administrative proceeding.

Dated: August 25, 2021
                                                      s/ Joseph K. Jones
                                                      Joseph K. Jones, Esq. (JJ5509)
                                                      JONES, CHULSKY & KESSLER, LLC
                                                      330 Mounts Corner Drive, Suite 417
                                                      Freehold, NJ 07728
                                                      Phone: (877) 827-3395
                                                      Fax: (877) 827-3394
                                                      Attorneys for Plaintiff




                                            Page 14 of 15
Case 2:21-cv-16111-JMV-ESK Document 1 Filed 08/26/21 Page 15 of 16 PageID: 15




             EXHIBIT

                                  A


                                 Page 15 of 15
Case 2:21-cv-16111-JMV-ESK Document 1 Filed 08/26/21 Page 16 of 16 PageID: 16
